Citation Nr: 0712866	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with emergency medical services for the veteran on 
April 15, 2005.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination of the 
Department of Veterans Affairs (VA) Medical Center in Boise, 
Idaho.

FINDINGS OF FACT

1.  The veteran is not service connected for any disability. 

2.  The medical services he received in April 2005 were not 
authorized by VA.

3.  The veteran was not enrolled in the VA health care system 
and had not received health care within the last 24 months 
preceding the medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in April 2005 have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1003 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

Legal Criteria and Analysis

The veteran received treatment at the emergency room of the 
St. Lukes Regional Medical Center on April 15, 2005.  He is 
seeking reimbursement of the medical expenses incurred during 
the emergency treatment.

The veteran asserts that he knew at the time of the medical 
emergency that he was eligible for VA health care but that he 
had not filled out the paperwork; that he could have received 
care at VA had he gone there on the day of the emergency, but 
had been told by the doctor that there was no specialist 
available at VA that day; and that he had been assured 
payment by the VA could be taken care of after he got well.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  Specifically, the veteran was not enrolled in 
the VA health care system and had not received health care at 
a VA facility in the 24 months prior to the emergency.  

The veteran himself has admitted that he had not enrolled in 
the VA health care system prior to April 15, 2005 and that he 
had not received VA health care since his separation from 
service in August 1994.  There is no evidence of record of 
any treatment at a VA facility at any time prior to April 15, 
2005 and no evidence that the veteran was enrolled in the VA 
health care system.  

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the veteran does 
not meet at least one of the criterion under 38 C.F.R. § 
17.1002, reimbursement for any amount is prohibited.  The 
Board need not go into whether the veteran meets any of the 
other criterion, as the failure to meet one of them precludes 
payment.  Id.  Accordingly, for the reason stated above, 
reimbursement for medical treatment on April 15, 2005 under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
is denied.

In reaching this determination, the Board notes that the 
veteran had been informed that a VA doctor was not available 
to treat him and that he would have been returned to the same 
facility.  For purposes of the appeal, the Board accepts that 
this statement may be accurate.  However, Congress has 
limited the availability of reimbursement to certain 
designated situations.  The veteran's argument, even if true, 
is not a basis to award a benefit that Congress has not 
authorized.  Lastly, there is no indication that the veteran 
had been informed by VA that he would be reimbursed.  


ORDER

Reimbursement or payment of the cost of medical treatment 
provided at St. Lukes Regional Medical Center on April 15, 
2005, under the provisions of 38 U.S.C.A. § 1725, is denied.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


